Citation Nr: 1500400	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  09-35 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Daniel Smith, Attorney at Law


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran had active service from May 1966 to May 1968.  This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision that denied the Veteran's claim for a TDIU.

The Board denied the Veteran's appeal for a higher rating for PTSD and a TDIU in January 2013.  The Board's denial of a rating greater than 30 percent for PTSD with depression was affirmed by the United States Court of Appeals for Veterans Claims (Court) on appeal to it in May 2014.  The Court decision vacated the Board's decision denying TDIU and remanded that issue to the Board for further proceedings.  Thereafter, the Veteran submitted additional evidence to the Board, with a waiver of initial RO consideration of it.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA will grant a total rating for compensation purposes based on unemployability (TDIU) when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2014). 

In this case, the Veteran asserts that he is unable to work due to the severity of his service-connected disabilities.  He has been granted service connection for PTSD with depression (rated as 30 percent disabling), diabetes mellitus with hypertension, erectile dysfunction, and retinopathy and cataracts (rated as 20 percent disabling), peripheral neuropathy of the right upper extremity (rated as 20 percent disabling), peripheral neuropathy of the left upper extremity (rated as 20 percent disabling), peripheral neuropathy of the right lower extremity (rated as 10 percent disabling), peripheral neuropathy of the left lower extremity (rated as 10 percent disabling), and residuals of an injury of the right thumb (rated as 10 percent disabling).

The combined rating for all of the Veteran's service connected disabilities is 80 percent.  

Evidence of record -- including the Veteran's service personnel records, July 2010 VA Form 21-8940, January 2013 report from a private vocational expert, and other records -- indicates that he was a heavy equipment operator and drove fuel tankers in service and he has 3 years of college education as well as 35 years of work experience working for a trucking company assembly plant, including in production and as a forklift operator as well as holding many other job classifications.  He earned $78,000 in 2006 or 2007, and retired from his employment for the trucking company, where he had worked 40 or more hours per week and had lost up to 10 percent or more time due to illness while working there.  In July 2010, he did not indicate that he had left his last job due to disability, although he had been asked to indicate whether that had occurred.  He indicated further that since retiring from his job with the trucking company, he had not tried to obtain employment.  Although he did not indicate any education or training on his July 2010 VA Form 21-8940 for TDIU, he advised a VA examiner in November 2011 that he had 2 associates' degrees, and his VA records indicate that he has taken courses in Industrial Management and Hotel Management.  Records from the trucking company assembly plant indicate that he retired from it in October 2007, and the Veteran has admitted that age and length of service played a part in that decision to retire.  

In November 2014, the Veteran advised the private vocational expert that his psychiatric symptoms were becoming worse.  Accordingly, the Board finds that an additional VA examination should be conducted as indicated below.  Beforehand, however, any additional relevant medical records of treatment which the Veteran has received, which are not of record, should be obtained.  See 38 C.F.R. § 3.159 (2014). 

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any additional relevant medical records of treatment the Veteran has received for service-connected disabilities.

2.  After the above development is completed, the Veteran should be scheduled for an appropriate VA medical examination for the purpose of determining the combined effect of all of his service-connected disabilities (PTSD with depression; diabetes mellitus with hypertension, erectile dysfunction, and retinopathy and cataracts; peripheral neuropathy of the right and left upper and lower extremities; and residuals of an injury of the right thumb) on his ability to secure and maintain substantially gainful employment.  It is imperative that the claims record be made available to the examiner in connection with the examination.

The examiner must offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's service-connected disabilities, when considered together, preclude all forms of substantially gainful employment consistent with his 3 years of college education, his training in industrial and hotel management, his military experiences as a heavy equipment operator and driving fuel tankers, and his 35 years of civilian work experiences at a trucking company assembly plant, including in production, as a forklift operator, and in any of his many other job classifications held during that time.  The examiner should identify any and all types of substantially gainful employment, including sedentary and light manual labor positions, that remain feasible for him despite these disabilities and explain any accommodations that might need to be made in order for the Veteran to perform substantially gainful employment consistent with his education and work experiences.  Detailed reasons for the opinions should be furnished.  

3.  After completion of the above, the RO should review the expanded record and determine if the benefit sought can be granted.  The Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity for response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Michael Martin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

